Title: From James Madison to the Senate, 29 April 1816
From: Madison, James
To: Senate


                    
                        
                            29th April—1816.
                        
                    
                    I Nominate,
                    John P. Van Ness of the District of Columbia, to be Commissioner under the Act making an appropriation for enclosing and improving the Public Square, near the Capitol; and to abolish the Office of Commissioners of the public buildings, and of Superintendent, and for the appointment of one Commissioner for the public buildings.
                    Peter Hagner, of the District of Columbia, to be additional accountant in the Department of War under the Act Supplementary to an Act making Alterations in the Treasury and War Departments.
                    John McKee of Kentucky, to be Register at Edwardsville in Madison County in the Territory of Illinois under the Act to establish a land District in said Territory.
                    
                        
                            James Madison
                        
                    
                